Citation Nr: 0635121	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-04 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating for status post, right 
knee injury with osteoarthritis, in excess of 20 percent from 
April 1, 2000 to March 11, 2003; 

2.  Entitlement to an initial rating for residuals, right 
knee injury with traumatic osteoarthritis, post-operative 
total right knee arthroplasty in excess of 30 percent from 
May 1, 2004.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs
 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO).  In a May 2000 rating decision, the RO granted service 
connection for status post, right knee injury with 
osteoarthritis.  At that time, the RO assigned that 
disability a 100 percent rating under 38 C.F.R. § 4.30; and 
assigned a 20 percent schedular disability rating thereafter 
effective from April 1, 2000.  In a September 2000 rating 
decision, the RO denied a claim for a total disability rating 
based upon individual unemployability due to service-
connected disability (TDIU).  

During the course of appeal, in a January 2004 rating 
decision the RO assigned a temporary evaluation of 100 
percent following prosthetic replacement of the knee joint, 
effective from March 12, 2003 to April 30, 2004; and assigned 
a 30 percent schedular rating effective from May 1, 2004.
      
Since the schedular ratings assigned during the appeal 
associated with issues one and two above did not constitute a 
full grant of the benefit sought, these evaluation issues 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Further, because the veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection, the Board has identified this 
claims on the title page as involving entitlement to higher 
initial evaluations.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999). 

The veteran testified in February 2003 at Travel Board 
Hearing at the RO before the undersigned.


FINDINGS OF FACT

1.  The status post, right knee injury with osteoarthritis is 
manifested by complaints of pain and giving out, with 
objective findings of extension to 3 degrees and flexion to 
85 degrees and slight laxity, productive of moderate 
impairment, on VA examination in April 2000.

2.  The residuals, right knee injury with traumatic 
osteoarthritis, post-operative total right knee arthroplasty 
is not productive of chronic residuals consisting of severe 
painful motion or weakness in the right knee, nonunion of the 
tibia or fibula with loose motion requiring brace, or limited 
extension.

3.  The veteran has three years of high school; he is 
employed working as a food worker packing chicken.

4.  The veteran's service-connected disability consisted of 
traumatic osteoarthritis, post-operative total right knee 
arthroplasty, evaluated as 30 percent disabling; and his 
service-connected disability does not preclude him from 
engaging in some form of substantially gainful employment 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for status post, right knee injury with 
osteoarthritis have not been met for the period from April 1, 
2000 to March 11, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2006).
 
2.  The criteria for a separate 10 percent disability rating 
for arthritis of the right knee have been met for the period 
from April 1, 2000 to March 11, 2003.  38 U.S.C.A. §§ 1155; 
38 C.F.R. § Part 4, Diagnostic Codes 5010, 5003, 5260, 5261 
(2006).

3.  The criteria for a disability rating in excess of 30 
percent for residuals, right knee injury with traumatic 
osteoarthritis, post-operative total right knee arthroplasty 
have not been met for the period from May 1, 2004.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5055 (2006).

4.  The criteria for a total rating based on individual 
unemployability have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 
3.342, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in 
January 2004.  In that letter, the RO informed the veteran of 
the types of evidence needed in order to substantiate his 
claim of entitlement to a higher initial disability rating 
for his right knee disability; and to substantiate his TDIU 
claim.  VA has also informed the veteran of the types of 
evidence necessary to establish such claims, the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the veteran has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  The notice letter was issued after the initial 
unfavorable decision.  Thereafter, however, he was afforded 
an opportunity to respond, and the RO subsequently reviewed 
the claims again and issued four supplemental statements of 
the case between 2004 and 2005.  Under these circumstances, 
the Board determines that the notification requirements of 
the VCAA have been satisfied.  Id; Quartuccio v. Principi, 16 
Vet. App. 183 (2002)

Additionally, where the claim involves a disability rating, 
as in this case, the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to specifically 
include a requirement of notice that an effective date will 
assigned if a disability, to include on an extraschedular 
basis, is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Despite the inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, to the extent a higher 
rating is granted here, the RO has the responsibility now to 
address any questions as to notice with respect to the 
appropriate effective date to be assigned for that grant.  To 
the extent a higher rating is denied, the question is moot.

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records, 
VA examination reports, and statements made in support of the 
veteran's claims as well as the transcript of hearing 
testimony.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Analysis of Initial Rating Claim

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The  percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  In cases involving the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disorder, 
separate ratings may be assigned (at the time of the initial 
rating) for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

On a claim for an original or an increased rating, it is 
presumed that the veteran seeks the maximum benefit allowed 
by law and regulation, and it follows that such a claim 
remains in controversy when less than the maximum available 
benefit is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  The Court has stated, however, that a specific 
rating for pain is not required.  Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).
 
In a May 2000 rating decision, the RO granted service 
connection for status post, right knee injury with 
osteoarthritis.  At that time, the RO assigned that 
disability a 100 percent rating under 38 C.F.R. § 4.30; and 
thereafter effective from April 1, 2000, assigned a 20 
percent disability rating under Diagnostic Code 5010-5257.  

During the course of appeal, in a January 2004 rating 
decision the RO granted a 100 percent disability evaluation 
for his service-connected right knee disability following a 
prosthetic replacement of the total right knee joint pursuant 
to Diagnostic Code 5055, effective from March 12, 2003 for 13 
months.  Following that period, a 30 percent disability 
evaluation was assigned under the same provisions, effective 
May 1, 2004.   

The veteran asserts that a higher rating than 20 percent is 
warranted from April 1, 2000 to March 11, 2003; and that a 
higher rating than 30 percent is warranted from May 1, 2004.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006), 
arthritis due to trauma, is rated as degenerative arthritis 
under Diagnostic Code 5003 (2006).  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The normal range of motion of the knee is set out as zero 
degrees of extension to 140 degrees of flexion at 38 C.F.R. 
Part 4, Plate II.
 
Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable: for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.

Pursuant to Diagnostic Code 5261, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable: for extension limited to 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; for 
extension limited to 20 degrees, 30 percent, for extension 
limited to 30 degrees, 40 percent and for extension limited 
to 45 degrees, 50 percent.

Under Diagnostic Code 5262, impairment of the tibia and 
fibula is evaluated as 10 percent disabling where the 
condition is productive of slight knee or ankle disability.  
A 20 percent evaluation is warranted for moderate knee or 
ankle disability.  A 30 percent evaluation is warranted for 
malunion of the tibia or fibula with marked knee or ankle 
disability.  And a maximum 40 percent evaluation is warranted 
where there is nonunion of the tibia or fibula with loose 
motion requiring brace.

Diagnostic Code 5257 evaluates slight knee impairment 
manifested by recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, the VA General Counsel further stated 
that if a veteran does not meet the criteria for a zero 
percent rating under either Diagnostic Code 5260 or 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 
1997). In subsequent opinion, it was held that a separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59. See VAOPGCREC 9-
98.
 
Private medical records in January 2000 show that in 
treatment of internal derangement/post-traumatic arthritis of 
the right knee, the veteran underwent diagnostic and 
operative arthroscopy; sub-total lateral meniscectomy; 
partial medial meniscectomy; debridement of anterior 
cruciate; debridement of plaqual band from lateral 
compartment to lateral fascia; debridement of pigmented 
synovium, and suprapatellar pouch, and medial and lateral 
gutter.

During an April 2000 VA examination, the veteran reported 
that he still had pain in the right knee located 
superolaterally, giving out of the knee, and an inability to 
run or walk up stairs or hills.  He reported that he was 
taking treatment with heat, ice and exercises, including some 
range of motion and bicycle riding.  He takes medication for 
pain control.  

On examination, the right knee had an old median parapatellar 
scar, measuring 5.5 cm from his original 1973 surgery.  There 
were anteromedial, anterolateral, and superomedial scars from 
his arthroscopic surgery; each was .5 cm in length.  There 
was tenderness in the lateral parapatellar area.  There was 
mild crepitus with motion of the knee.  There was a trace of 
joint effusion present, slight laxity of the anterior 
cruciate ligament.  The knee was not warm or discolored.  
Motion was from lack of 2 or 3 degrees of full extension to 
85 degrees of flexion.  There was some discomfort with 
maximum flexion.  X-ray examination revealed fairly 
significant narrowing of the lateral joint space with lateral 
marginal osteophytes and irregularity of the lateral femoral 
condyle.  There was a small osteophyte formation in the other 
joint margins.  

After examination, the report contains impressions of (1) 
osteoarthritis of the right knee, mainly lateral compartment; 
and (2) status post arthroscopic surgery for torn menisci and 
extensive chondromalacia, with restricted motion.  The 
examiner opined that this would cause a mild to moderate 
degree of impairment of function in the use of the right 
knee, as in climbing, kneeling and squatting; and impairment 
in prolonged standing and walking to a mild to moderate 
degree.

The report of an October 2000 VA orthopedic evaluation shows 
that the veteran reported that he was still unable to walk 
without pain on his right side and the pain was getting 
worse.  Physical examination showed marked tenderness over 
the medial joint line, medial collateral ligament.  He had 
pain on varus and valgus stress; pain over the medial joint 
line; and pain with Apley grind medially.  The assessment was 
dysfunction secondary to post traumatic arthritis, right 
knee.  

The examiner opined that the impairment of the right lower 
extremity was permanent and may increase in severity; was not 
related to subluxation or instability, but was related to 
post traumatic arthritis.  The veteran had a range of motion 
from 0 to 80 degrees.  The examiner opined that in view of 
the veteran's past history of laboring activities, he was 
precluded from heavy laboring, lifting, carrying, frequent 
weight bearing, or frequent ambulation.

VA medical records show that the veteran was admitted on 
March 12, 2003 for treatment of post-traumatic right knee 
osteoarthrosis.  At that time he underwent right total knee 
arthroplasty.  

During an August 2004 VA examination of the right knee, the 
veteran reported complaints of stiffness in the morning in 
the right knee, which is usually better after a warm shower.  
He reported that he had a decrease in his ability to flex the 
knee, with a range of motion to about 80 degrees of flexion.  
He stated that he walked one to one and a half miles on a 
daily basis for exercise.  Then the knee initially becomes 
stiff if he sits for 15 to 20 minutes and then stands.  The 
veteran complained that the right knee was chronically 
swollen, but there was no locking.  The right knee becomes 
painful if he walks up and down hills.  The knee is worse 
with cold and rainy weather, and pain develops in the medial 
popliteal area with a sensation of pins and needles.  The 
veteran reported that he was unable to squat or kneel due to 
the pain.  The veteran reported that he currently worked 
packing food, which required standing for about two or three 
hours.  After that his right knee is stiff and becomes 
swollen.  He reported that he would be able to work at a desk 
job but because of his lack of education he was only able to 
do the kind of work he was doing.  He reported that he takes 
Tylenol for pain as needed.  He reported that he had 
difficulty due to some laxity of the anterior and posterior 
movement of the prosthetic knee.  The examiner noted that the 
veteran's functional impairment related to chronic pain, 
decreased range of motion, and inability to run, bend, and 
squat. 

On examination, the veteran's gait showed a limp due to his 
right knee.  He did not require any device for ambulation.  
Examination of the knee revealed a 17-cm midline vertical 
patellar scar, and an eight horizontal scar on the right 
medial patellar area.  There was no underlying tissue loss, 
disfigurement, or keloid formation.  The veteran had right 
knee effusion.  Range of motion of the right knee included 
flexion of 0 to 80 degrees.  The examiner stated that the 
range of motion of the right knee was impacted by pain and 
ankylosis.  There was no fatigue, weakness, lack of 
endurance, or incoordination.  The veteran had about a one cm 
of movement anteriorly and posteriorly on drawer testing of 
the right knee.  McMurray testing was negative.  There was no 
retropatellar crepitation or grinding.  X-ray examination of 
the right knee revealed status post total right knee 
replacement; otherwise negative right knee.

After examination the examiner stated that the diagnosis of 
residuals of right knee injury with traumatic arthritis 
status post total knee arthroplasty had not changed; and that 
the veteran had decreased range of motion, mild anterior and 
posterior knee laxity, and chronic knee effusion on the right 
side.

In response to a query as to the effect of the right knee 
disability on the veteran's employment, the examiner stated 
that the veteran had chronic pain in the right knee with 
standing and weight bearing.  The examiner also noted that 
the veteran stated that he was currently working at a job 
requiring him to stand for two to three hours, which 
aggravated his knee pain.

A.  Entitlement to a Rating in Excess of 20 percent from 
April 1, 2000 to March 11, 2003 (Prior to Total Right Knee 
Replacement)

The right knee disability was assigned a 20 percent 
disability rating under Diagnostic Code 5010-5257, effective 
from April 1, 2000 to March 11, 2003.  After a review of the 
record, as discussed below the Board concludes that a rating 
in excess of 20 percent under Diagnostic Code 5257 is not 
warranted during that period; however, a separate 10 percent 
rating is warranted for arthritis with limitation of motion 
with evidence of painful motion.

As reflected in the April 2000 examination report, there was 
only slight laxity of the anterior cruciate ligament.  After 
that examination the examiner opined that there was only mild 
to moderate degree of impairment of function.  Further, 
during an October 2000 orthopedic evaluation, the examiner 
opined that the right lower extremity impairment was not 
related to subluxation or instability.  There is no medical 
evidence showing severe recurrent subluxation or lateral 
instability so as to warrant a 30 percent rating under 
Diagnostic Code 5257.

In making this determination, the Board finds that since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca 
v. Brown, supra, do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 9 (1996).  

The Board has considered whether an evaluation in excess of 
20 percent is warranted under Diagnostic Codes 5260 or 5261 
for limitation of motion.  The evidence shows that the most 
restricted flexion of the right knee is to 80 degrees.  There 
is no medical evidence showing flexion limited to 15 degrees, 
which would warrant a 30 percent rating under Diagnostic Code 
5260.  The evidence further shows the most restricted 
extension of the right knee is 3 degrees.  There is no 
medical evidence showing extension limited to 20 degrees, 
which would warrant a 30 percent rating under Diagnostic Code 
5261.  Moreover, there is no evidence of limitation of 
flexion or extension of the right knee which would warrant 
even a compensable rating under Diagnostic Codes 5260 or 
5261.  Thus, also, consideration of separate ratings for 
disability of the same joint under Diagnostic Codes 5260 and 
5261 is not appropriate.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 
59988, 59990 (2004).

Although the veteran's right knee disability is productive of 
pain, given the range of motion findings, which are 
consistent with noncompensable evaluations under both 
Diagnostic Codes 5260 and 5261, a rating greater than 20 
percent for the right knee is not appropriate.  Accordingly, 
as the veteran retained a range of motion from 3 to 80 
degrees, without evidence of significant weakness, 
fatigability or incoordination, and as the functional 
impairment otherwise associated with the veteran's right knee 
disorder is not shown to be in excess of that contemplated by 
the assigned evaluation of 20 percent, the Board concludes 
that a higher evaluation under 38 C.F.R. §§ 4.40 and 4.45 for 
right knee disability is not warranted.

Because the veteran is shown to have both arthritis and 
instability of the right knee, however, the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See  
VAOPGCPREC 23-97.  Thus, in addition to the existing 
evaluation for instability under Diagnostic Code 5257, a 
separate rating under Diagnostic Code 5003 may be assigned 
for evidence of limitation of motion of the knee as directed 
under Diagnostic Code 5003.  

The demonstrated limitation of motion for the right knee does 
not approximate that required for a compensable rating under 
Diagnostic Codes 5260 or 5261; however, the veteran does 
complain of painful motion, and there is an assessment of 
impairment related to arthritis, which is consistent with a 
10 percent rating for the right knee's arthritis.  Diagnostic 
Code 5003; VAOPGCPREC 23-97.  On that basis, a separate 
rating for arthritis with limitation of motion is warranted 
under Diagnostic Code 5003.  A rating in excess of 10 percent 
is not warranted, however, because the demonstrated ranges of 
motion do not meet the criteria for a 20 percent rating under 
either Diagnostic Code 5260 or 5261.

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of a higher 
evaluation for the veteran's right knee disability. However, 
because the evidence shows that the veteran does not have 
ankylosis of the either knee or impairment of the tibia and 
fibula, and in the absence of clinical evidence of disability 
comparable to knee ankylosis or impairment of the tibia and 
fibula, a rating greater than 20 percent is not warranted 
under Diagnostic Codes 5256 or 5262.

B.  Entitlement to a Rating in Excess of 30 percent from May 
1, 2004 (After Total Right Knee Replacement)

For this period from May 1, 2004, the veteran contends that 
his right total knee replacement should be evaluated higher 
than the minimum 30 percent evaluation available for this 
condition under Diagnostic Code 5055.  Under Diagnostic Code 
5055, knee replacement (prosthesis) automatically receives a 
minimum evaluation of 30 percent disabling.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the condition is rated by analogy to Diagnostic 
Codes 5256, 5261, or 5262.  A 60 percent evaluation will be 
awarded for chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  Finally, a 100 
percent evaluation is warranted for one year following 
implantation of the prosthesis.

Based on the evidence described above as reflected in an 
August 2004 VA examination, the Board finds that a rating in 
excess of 30 percent for right total knee replacement is not 
warranted.  The status post total knee arthroplasty due to 
traumatic arthritis manifested a decreased range of motion, 
mild knee laxity and chronic knee effusion.  Flexion was from 
0 to 80 degrees.  The examiner noted that the range of motion 
of the right knee was being impacted on by pain and 
ankylosis; however, the range of motion found clearly shows 
that there is no ankylosis, which is defined as immobility 
and consolidation of a joint.  See Dorland's Illustrated 
Medical Dictionary 86 (28th ed. 1994).

The VA examiner did not note symptoms consistent with chronic 
residuals consisting of severe painful motion or weakness in 
the right knee.  There is no evidence of ankylosis, and there 
is no indication that there is nonunion of the tibia or 
fibula with loose motion requiring brace.  And, while the 
examiner noted that flexion was limited to 80 degrees, he 
found no limited extension.  Finally, the examiner did not 
indicate additional joint function limited by pain, fatigue, 
weakness or lack of endurance following repetitive use or 
during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra; see also Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).

C.  Extraschedular Consideration

Furthermore, for both periods evaluated above, the Board has 
considered whether the veteran's right knee disability 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this regard, the Board notes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.    

Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a any further increase in disability 
rating for the service-connected right knee disability.  
Thus, the record does not present an exceptional case where 
the ratings currently assigned are found to be inadequate.  
See Moyer v. Derwinski, 1 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1994) (the 
disability rating, itself, is recognition that industrial 
capabilities are impaired). Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996).

III.  Entitlement to a TDIU

The veteran argues that TDIU is warranted because he cannot 
work due to his service-connected right knee disability.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340. Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more. 38 C.F.R. § 
4.16(a).

Service connection is currently in effect for residuals, 
right knee injury with traumatic osteoarthritis, post-
operative total right knee arthroplasty, evaluated as 30 
percent disabling.  Given the foregoing, the veteran does not 
meet the minimum schedular requirements for a TDIU.  38 
C.F.R. § 4.16(a).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Thus, whether or not the percentage requirements of 38 C.F.R. 
§ 4.16(a) are met, the ultimate question is whether the 
veteran's service-connected disabilities render him unable to 
secure and follow a substantially gainful occupation.  The 
Board is to evaluate whether there are circumstances in the 
veteran's case, apart from any nonservice-connected condition 
and advancing age, which would justify a total rating based 
on individual unemployability due solely to the service-
connected condition.  See 38 C.F.R. § 4.19 (2005).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.  38 C.F.R. § 
4.16.

With regard to the veteran's education and employment 
history, in the veteran's TDIU application received in June 
2000, he reported that he had three years of high school, and 
that he was employed as a custodian at an elementary school.  
Recently, during an August 2004 VA examination, the veteran 
reported that he currently worked on a line packing food.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  A disability rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The Board initially notes that the veteran has other 
conditions for which service connection is not currently in 
effect.  The disabling effects of any nonservice-connected 
conditions, however, cannot be considered in determining 
whether the veteran is entitled to a TDIU rating.  The 
disabling manifestations of the veteran's service-connected 
right knee disability were discussed above, in connection 
with the evaluation of that disability.

After considering all of the evidence, the Board concludes 
that the evidence does not show that the veteran is incapable 
of performing the physical and mental acts required by 
employment due to his service-connected disability. When 
considering whether a TDIU rating is warranted under 38 
C.F.R. § 4.16(b), the evidence does not show that-even when 
considering the limitations and exacerbations due to the 
veteran's service-connected right knee disability-some 
factor exists that takes this veteran's case outside the 
realm of the usual so as to render impracticable his 
schedular ratings.

In this case, the Board first notes that the schedular rating 
criteria are not inadequate to rate the veteran's right knee 
disability, as they provide a range of ratings up to 60 
percent for ankylosis of the knee; or for chronic residuals 
of severe painful motion or weakness, in the case of the 
total right knee replacement.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5055.

Further, the evidence shows that the veteran's right knee 
disability might limit him to sedentary employment-as 
reflected in a statement from his private physician, but it 
is insufficient to show that it precludes sedentary 
employment.  In this regard, on being asked during an August 
2004 examination to opine as to the effect of the disability 
on the veteran's employment, the examiner noted that the 
veteran had chronic pain in the right knee with standing and 
weight bearing, and that the veteran reported that he was 
working at that time.  The examiner at that time gave no 
opinion to indicate that the veteran was unemployable based 
on the level of right knee impairment.

In summary, the evidence is insufficient to show that there 
is some factor which places the claimant in a different 
position than other veterans with the same disability 
ratings. Van Hoose.  The Board therefore concludes that the 
preponderance of the evidence is against the claim that the 
veteran is currently precluded from engaging in substantial 
gainful employment by reason of his service-connected 
disability.  Entitlement to TDIU is thus not established.

A total rating based on individual unemployability is limited 
to consideration of service-connected disabilities.  For the 
reasons set forth above, the veteran's service-connected 
disability simply has not been shown to result in total 
disability.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for status post, right knee injury, for the period 
from April 1, 2000 to March 11, 2003, is denied.
 
Subject to the law and regulations governing the payment of 
monetary benefits, an initial separate 10 percent disability 
rating is granted for arthritis of the right knee from April 
1, 2000 to March 11, 2003.

Entitlement to an initial rating in excess of 30 percent for 
residuals, right knee injury with traumatic osteoarthritis, 
post-operative total right knee arthroplasty, for the period 
from May 1, 2004, is denied.

Entitlement to TDIU is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


